                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

CHERYL J. SHARP,

              Plaintiff,                                   CASE NO. 18-11317
                                                           HON. MARIANNE O. BATTANI

       v.


COMMISSIONER OF SOCIAL
SECURITY,

           Defendant.
_________________________/


      OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION
     GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT DENYING
      DEFENDANT’S MOTION, VACATING THE FINAL DECISION DENYING
          BENEFITS AND REMANDING FOR FURTHER PROCEEDINGS

       Plaintiff Cheryl Sharp brings this action pursuant to 42 U.S.C. § 405(g), challenging

the final decision of the Commissioner denying her application for disability insurance

benefits. Plaintiff filed the claim on August 21, 2015, alleging disability since July 2015. The

case was referred to Magistrate Judge Patricia T. Morris pursuant to 28 U.S.C. § 636.

       In a Report and Recommendation ("R&R") dated May 2, 2019, Magistrate Judge

Morris recommended that Defendant's Motion for Summary Judgment be denied and that

Plaintiff's Motion for Summary Judgment be granted, that the Commissioner’s final decision

denying benefits be vacated and the matter remanded to the Commissioner under

“sentence four” of 42 U.S.C. § 405(g).

       In her Report and Recommendation, the Magistrate Judge informed the parties that

objections to the R&R needed to be filed within 14 days of service and that a party’s failure
to file objections would waive any further right of appeal. (ECF No. 17 at 47). Neither party

filed an objection. Moreover, this Court agrees with the thorough analysis set forth in the

R&R.

       Accordingly, the Court ADOPTS the Magistrate Judge’s recommendation, DENIES

Defendant’s Motion for Summary Judgment, GRANTS Plaintiff’s Motion for Summary

Judgment, and REMANDS this matter further proceedings consistent with the R&R

pursuant to sentence four of 42 U.S.C. § 405(g).

       IT IS SO ORDERED.

Date: September 10, 2019                                 s/Marianne O. Battani
                                                         MARIANNE O. BATTANI
                                                         United States District       Judge




                                             2
